Citation Nr: 1337721	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits sought on appeal.  

A videoconference hearing was held in February 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The competent medical and competent and credible lay evidence of record shows that the Veteran does not have a neck disability which is etiologically related to active service.


CONCLUSION OF LAW

A neck disability was not incurred in, or aggravated by, active service, nor may cervical spine arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In VA correspondence to the Veteran in May 2009, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The May 2009 notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman. 

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Duty to assist 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, a VA examination report, private treatment records, and the Veteran's statements in support of his claim.  

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

The Veteran was afforded a VA examination in December 2009 with respect to his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is adequate.  The examiner reviewed the claims file and conducted an examination.  The examination report considers the pertinent evidence of record, to include the Veteran's service treatment records and private medical records, and the examiner provide a rationale for the opinions proffered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the The American Legion.  During the Veteran's hearing, the Veterans Law Judge and the Veteran's representative asked the Veteran questions to ascertain the extent of any in-service event and/or symptoms.  They also asked questions regarding current treatment and the hearing focused on the elements necessary to substantiate the claim.  Although the Veterans Law Judge did not advise the Veteran, during the hearing, of the elements of the claim that were lacking to substantiate a finding of service connection, the Board finds that this omission was harmless because notice of the criteria for a grant of service connection was given to the Veteran, before the hearing, in the May 2009 VCAA letter.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Legal criteria and Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, or applicable presumptive period, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that he is entitled to service connection for a neck disability because it was incurred in service.  He states that he was on the USS Theodore Roosevelt and slipped on an oily spot, fell on his back, head and neck.  He indicated that he was put on bed rest and then light duty, and was thereafter discharged.  He stated that he sought private treatment immediately after he was discharged and has had pain ever since.

A March 2003 service treatment record notes that the Veteran fell approximately six feet off the port stabilizer onto his back.  He stated that he hit the deck on the lower neck and lower back.  He stood back up after the fall and walked to the other side and denied pain.  Examination revealed tenderness to palpation of the mid cervical spine.  March 2003 X-rays of the spinous process C-2 were unremarkable.  

A March 2003 follow-up service treatment record indicates that the Veteran was seen for pain in his neck and lower back which is moderate but not incapacitating.  He was prescribed Tylenol Number 3.  

An April 2003 email indicates that the Veteran fell six feet flat on his back, landing on the flight deck.  It was noted that he had mild to moderate tenderness to palpation of the mid-cervical and upper thoracic spine.  The radiologist's interpretation was normal cervical, thoracic, lumbar, and sacral spine.

A December 12, 2004 private discharge summary indicates that the Veteran was involved in a multiple car accident.  He sustained a left temporal lobe intracerebral hemorrhage from trauma with contusion, small left temporal epidural hematoma, facial trauma, orbital trauma, lamina fracture of C6 and facet fracture of C5-6 on one side.  

An April 2005 private treatment record from Cape Fear Valley Health System notes that the Veteran was seen for neck pain after an assault.  The impression was old fracture which has not healed significantly since the previous study in March 2005.

An April 2005 private treatment record from Fayetteville Neurology Associates indicates that the Veteran was involved in a motor vehicle accident on December 12, 2004.  He developed intracerebral hemorrhage over the left temporal lobe as well as a subdural hemorrhage.  He also had lamina fracture of C6 and facet fractures of C5-6 on one side.  Following this incident he developed seizures.  

A June 2007 private treatment record from Cape Fear Family Medical Care indicates that the Veteran was seen for complaints of neck pain which began a few days ago.  He denied any specific trauma or injury.  There was tenderness on palpation of the neck and muscle spasms were noted.  The diagnosis was neck pain.  

A June 2007 private treatment record from Carolina Regional Radiology indicates that the Veteran was seen for neck pain at night for one week.  The impression was hypertrophic vertebral endplate changes, C4 through C6, out of proportion to the Veteran's stated age of 26 years.  

An August 2007 private treatment record from Cape Fear Family Medical Care indicates that the Veteran was seen for neck pain which he has had for quite some time.  He underwent an X-ray which revealed early arthritic changes.  The assessment was neck pain.

A January 2008 private treatment record from Med One Care indicates that the Veteran was seen for neck pain on the right side since Monday.   

A September 2008 private treatment record indicates that the Veteran sees Dr. Khasru for a seizure disorder following head trauma from a motor vehicle accident.  On examination of the head and neck, movement was mildly restricted in all directions.  

A July 2009 private treatment record from Central Carolina Hospital indicates that the Veteran was seen for neck pain which was had been present less than 24 hours.  An X-ray study revealed no fracture or spondylolisthesis.  There were minimal anterior osteophytes at C4-6.  Disc spaces appeared intact.  

A July 2009 private treatment record from Cape Fear Family Medical Care indicates that a week ago the Veteran was involved in a motor vehicle accident.  X-rays of the cervical spine was negative.  He was given medication and was sent home.  He was seen for pain and discomfort that waxes and wanes.  

The December 2009 VA examination report indicates that the Veteran reported that he injured his neck after falling from an aircraft back stabilizer.  He stated that he landed on the back of his head and neck and was taken to sick call.  The examiner noted that private treatment records from August 2005 indicate that the Veteran had a motor vehicle accident a few months ago with a head injury requiring surgical evacuation of a hematoma.  Then, on July 7, 2009 the Veteran rear-ended a slower moving car and injured his cervical spine.  A January 2008 X-ray revealed multilevel degenerative endplate osteophyte formations, no definite fracture or acute findings, disc space narrowing at C4-5 and C6-7.  The examiner noted that the Veteran is a student at University of North Carolina and is a junior.  He has trouble sitting for prolonged periods longer than 30 to 45 minutes.  It was noted that his teachers are aware, so they make allowances for him.  The diagnosis was "multiple traumas, as described, and secondary degenerative joint disease of the cervical spine.  Normal cervical spine examination."  The examiner opined that it is less than likely that the Veteran's neck symptoms are the result of his neck injury in service.  The examiner reasoned that the Veteran has been involved in two motor vehicle accidents, one with head trauma requiring surgical evacuation of an intracranial hematoma, and both were after his neck injury in the Navy.  The examiner concluded that the Veteran's pain symptoms and degenerative joint disease are far more likely secondary to the motor vehicle accidents.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a neck disability. 

The Board notes that the service treatment records do show that the Veteran fell on his neck, but that X-ray studies were normal.  As such, there is no evidence of any chronic neck disability in service.  

The post-service medical evidence does not indicate a diagnosis of degenerative joint disease of the cervical spine within one year of discharge from service.  Rather, early arthritic changes of the cervical spine were initially identified in 2007.  This was subsequent to a motor vehicle accident in which the Veteran fractured C-4.  Importantly, the VA examiner opined that the current degenerative joint disease of the cervical spine is more likely related to the motor vehicle accidents and not to the injury in service.  The Board finds it important that in March 2003(in service), degenerative joint disease was not shown, and although it was shown years after service discharge, it was only shown after an intervening event of a motor vehicle accident which involved fracture of the cervical spine.  Based upon this event and the VA medical opinion, the Board finds that service connection on a presumptive basis is not warranted.

Moreover, the only competent medical opinion of record, that of the December 2009 VA examiner, is against the claim. Notably, the December 2009 VA examination report, which reflects that the entire claims file was reviewed, and in fact, recounts the pertinent service treatment records and private treatment records, states that it is less likely as not that the Veteran's current neck disability was related to his in-service neck injury.  The examiner stated that although the service treatment records document injury to the Veteran's neck, there were two motor vehicle accidents since service, which involved injury to the Veteran's neck, and the current neck disability is more likely related to the post-service motor vehicle accidents.  

As previously noted, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe his neck symptoms during or after service.  Although the Veteran has indicated that he has had ongoing neck symptoms since service, the Board does not find him to be credible in this regard.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  Notably, in June 2007, the Veteran indicated that he had been experiencing neck symptoms for a few days.  In January 2008 the Veteran stated that his neck pain had been present since Monday.  In July 2009, he stated that his neck problems had been present less than 24 hours.  Although in August 2007 he did indicate that his neck pain had been present for some time, based upon the June 2007 statement that his neck symptoms had only been present for a few days, the Board does not find that the August 2007 statement in any way indicates that neck symptoms had been present since service.  Moreover, the post-service private treatment recods also document two motor vehicle accidents and one assault involving injury to the Veteran's neck.  The Board finds that the Veteran's statements to his private physicians in June 2007, July 2009, and November 2008 about the duration of his neck pain generally conflict with previous information provided by the Veteran in conjunction with the instant claim.  In this regard, at the videoconference hearing the Veteran specifically stated that he has had neck pain ever since his in-service injury.  If any correlation is found, the Board finds that the Veteran's statements to his private physicians correlate with the post-service injuries, including motor vehicle accidents and an assault.  The Board finds it important that the private treatment records do not reflect that the Veteran related his neck pain to his in-service injury.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford any probative value to the Veteran's assertion that neck disability began in service or that he has had ongoing pain in his neck ever since service.

Additionally, arthritis of the cervical spine was not actually found during service or until years after the Veteran's motor vehicle accident in December 2004, and the Veteran has not been shown to have the requisite medical training to render a diagnosis of arthritis or relate the etiology of such diagnosis to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his arthritis diagnosis or etiology of his currently diagnosed degenerative joint disease of the cervical spine.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a neck disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neck disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


